In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 14‐3781 
LEROY ANDERSON, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

MATTHEW MORRISON and MARCUS HOLTON, 
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 13 CV 8622 — Manish S. Shah, Judge. 
                                 ____________________ 

        SUBMITTED MAY 6, 2016* — DECIDED AUGUST 26, 2016 
                    ____________________ 

     Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
   WILLIAMS, Circuit Judge. Leroy Anderson, an Illinois pris‐
oner, alleges that he fell and was knocked unconscious after 
guards at Stateville Correctional Center ordered him to walk 

                                                 
     * After examining the briefs and the record, we have concluded that 

oral argument is unnecessary. Thus the appeal is submitted on the briefs 
and the record. See FED. R. APP. P. 34(a)(2)(C). 
2                                                       No. 14‐3781 

handcuffed down stairs covered with milk and garbage. In his 
complaint  under  42 U.S.C.  § 1983,  Anderson  claims  that  the 
guards violated the Eighth Amendment by subjecting him to 
this hazard. The district court granted the defendants’ motion 
to dismiss, ruling that slippery stairs do not pose a sufficiently 
serious risk of harm to state a claim under the Eighth Amend‐
ment.  Because  Anderson  faced  not  only  stairs  slicked  with 
milk, but also scattered trash and guards who required him 
to negotiate his descent while unaided and cuffed behind his 
back, the risk of serious harm was substantial. Therefore, we 
vacate and remand.  
                         I. BACKGROUND 
    In reviewing a complaint dismissed under Federal Rule of 
Civil  Procedure 12(b)(6),  we  “tak[e]  all  well‐pleaded  allega‐
tions  of  the  complaint  as  true  and  view[]  them  in  the  light 
most favorable to the plaintiff.” Arnett v. Webster, 658 F.3d 742, 
751  (7th Cir.  2011)  (internal  quotation  marks  and  citation 
omitted). During a “shakedown” of several cells, the defend‐
ants handcuffed Anderson behind his back and ordered him 
to walk down a set of stairs to wait in a holding area while his 
cell  was  searched.  These  stairs  were  “covered  [with]  food, 
milk, and other garbage, and had been for several days.” The 
defendants refused Anderson’s request to help him walk. He 
slipped  and  fell  down  a  flight  of  thirteen  stairs.  He  was 
knocked  unconscious  and  suffered  “continuing  and  perma‐
nent” injuries. 
    Anderson  sued  the  two  guards  who  had  ordered  him 
down the stairs. He alleged that by cuffing him, leaving the 
greasy surface and debris in place, and refusing his request 
for help, they were deliberately indifferent to the obvious risk 
No. 14‐3781                                                          3

of  harm  the  stairs  posed.  The  district  court  granted  the  de‐
fendants’ motion to dismiss. It recognized that prison condi‐
tions violate the Eighth Amendment if they pose a substantial 
risk of serious harm and prison officials are deliberately indif‐
ferent  to  the  risk.  See Farmer  v.  Brennan,  511 U.S.  825,  837 
(1994).  It  also  acknowledged  that  Anderson  adequately  al‐
leged that the guards were deliberately indifferent to a risk of 
harm. But, the district judge ruled, the risk was not substantial 
enough.  He  relied  heavily  on  our  ruling  in  Pyles  v.  Fahim, 
771 F.3d 403 (7th Cir. 2014), where an inmate slipped on stairs 
wet  with  water  from  prisoners’  shower  shoes.  We  held  that 
“slippery surfaces and shower floors in prison, without more, 
cannot constitute a hazardous condition of confinement” that 
violates the Eighth Amendment. Id. at 410–11. 
                            II. ANALYSIS 
    On appeal, Anderson persuasively distinguishes Pyles by 
supplying the “more.” Unlike the prisoner in that case, who 
was uncuffed, Anderson faced a hazard that posed, in three 
respects, a significant risk of severe harm. First, the stairs were 
not  only  slippery  with  milk,  but  also  clogged  with  several 
days’ of accumulated food and rubbish, creating an obstacle 
course.  Second,  by  handcuffing  him  behind  his  back,  the 
guards prevented Anderson from steadying himself to avoid 
tripping,  slipping,  or  tumbling  down  the  flight  of  stairs. 
Third,  even  though  they  knew  that  Anderson  could  not 
steady  himself,  the  guards  refused  to  assist  him.  Anderson 
has thus alleged circumstances perilous enough to constitute 
“an unreasonable risk of serious damage to his future health,” 
Helling  v.  McKinney,  509 U.S.  25,  35  (1993),  and  to  state  an 
Eighth Amendment claim, see Powers v. Snyder, 484 F.3d 929, 
4                                                          No. 14‐3781 

932 (7th Cir. 2007) (prison conditions that recklessly “endan‐
ger[]” a prisoner’s health state an Eighth Amendment claim); 
Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (“known or 
obvious  dangers”  to  health  state  a  claim  under  Eighth  and 
Fourteenth Amendments). 
     The defendants respond by arguing, unhelpfully, that the 
risk of slipping in a prison shower does not violate the Eighth 
Amendment. They cite cases in which our sister circuits have 
ruled that keeping a violent prisoner shackled while he uses 
the  shower,  see LeMaire  v.  Maass,  12 F.3d  1444,  1457  (9th Cir. 
1993),  and  failing  to  drain  standing  water  in  a  shower  area 
used by an inmate on crutches, see Reynolds v. Powell, 370 F.3d 
1028, 1031 (10th Cir. 2004), do not pose sufficient risks of harm 
to  state  a  claim.  But  these  cases  are  distinguishable  for  two 
reasons. First, plummeting down a flight of 13 steps presents 
a  far  greater  risk  of  physical  injury  than  does  slipping  on  a 
shower floor. Second, the floors in LeMaire and Reynolds and 
the stairs in Pyles were unavoidably wet: showers necessarily 
produce wet floors, and in Pyles, the water on inmates’ shower 
shoes  inevitably  tracked  onto  the  exit  stairway,  see Pyles, 
771 F.3d at 405. But here, stairs slicked with milk and cluttered 
with garbage are not a necessary condition of prison. And by 
cleaning the stairs, the high risk of serious harm would ebb.  
     Prisons are not required to provide a “maximally safe en‐
vironment,” Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001), 
but they must address easily preventable, observed hazards 
that pose a significant risk of severe harm to inmates, see With‐
ers  v.  Wexford  Health  Sources,  Inc.,  710 F.3d  688,  689  (7th Cir. 
2013); Smith v. Peters, 631 F.3d 418, 420 (7th Cir. 2011); Gates v. 
Cook,  376 F.3d  323,  338  (5th  Cir.  2004).  Forcing  someone  to 
walk handcuffed and unaided down stairs needlessly strewn 
No. 14‐3781                                                           5

with easily removable milk, food, and garbage, as Anderson 
alleges, poses an unreasonable peril.  
    Of course, these are only allegations. Further proceedings 
must  determine  their  truth.  We  encourage  the  district  court 
on  remand  to  consider  recruiting  counsel  for  Anderson.  Cf. 
Perez v. Fenoglio, 792 F.3d 768, 784 (7th Cir. 2015) (“[W]hether 
there has been deliberate indifference on the part of a defend‐
ant  is  an  issue  that  requires  the  subtle  appreciation  of  legal 
causation  and  of  the  duties  imposed  upon  state  prison  offi‐
cials by the Eighth Amendment. Even a pro se litigant with a 
meritorious claim may fail to grasp these subtleties.” (citation 
and internal quotation marks omitted)). 
                         III. CONCLUSION 
    For these reasons, we VACATE the judgment and REMAND 
for further proceedings.